UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7837



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT C. LLOYD, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-96-9-A, CA-98-523-R)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert C. Lloyd, Jr., Appellant Pro Se. Anthony Paul Giorno, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Lloyd, Jr., seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.       Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. Lloyd, Nos. CR-

96-9-A; CA-98-523-R (W.D. Va. Dec. 10, 1998).*     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
December 9, 1998, the district court’s records show that it was
entered on the docket sheet on December 10, 1998.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2